Citation Nr: 1547915	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-17 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The most persuasive, competent, and credible evidence of record does not link the Veteran's tinnitus to his active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Assist and Notify

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326.  A letter dated in February 2012 satisfied the duty to notify provisions to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A § 5103(a); 38 C.F.R § 3.159(0(1); Quartuccio v. Principi, 16 Vet App 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159.  The Veteran has not identified any other documents that he feels would be relevant to his claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Veteran was first provided a VA audiological examination in connection with his claim in June 2013, but the results of the examination were deemed inconsistent.  He underwent a second VA audiological examination in April 2014, and the Board finds this examination and the opinion rendered adequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination and opinion addressed the current tinnitus diagnosis, evaluated the likely etiology of the diagnosed disorder, and provided supporting explanation and rationale for the conclusion reached.  The examination was thorough and all necessary evidence and testing was considered by the examiner.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 3 8 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran contends that he has tinnitus as a result of military noise exposure.  His DD 214 notes his service as a mechanical maintenance apprentice in the U.S. Army from February 1968 to September 1968.  In the May 2014 Statement of the Case, the RO conceded the Veteran's military noise exposure based on the nature of his military service.  

Service treatment records are silent as to any complaints, treatment, or a diagnosis of tinnitus.  The September 1968 separation report of medical examination indicates the Veteran's ears were normal.  On the associated September 1968 separation report of medical history, the Veteran denied ever having hearing loss, running ears, or any ear, nose, or throat trouble. 

The Veteran underwent a VA audiological examination in June 2013, the results of which the examiner determined were inconsistent.  No etiological opinion was provided.

In April 2014, the Veteran appeared for a second VA audiological examination and reported experiencing intermittent, left-sided tinnitus.  He reported that his tinnitus began when he was in his 30's, and the examiner outlined the Veteran's description of in-service noise exposure.  Following review of the evidence and examination of the Veteran, the examiner determined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  As rationale for this opinion, the examiner stated that the service treatment records do not reflect reports or complaints of tinnitus; the in-service audiometric data does not support acoustic damage; and the audiometric data from the current examination does not support acoustic damage from forty-six years ago.  Further, the examiner highlighted the Veteran's report of a delayed onset of tinnitus.  The examiner concluded that the Veteran was not exposed to military noise for a significant amount of time, given the short duration of his active service.             

The Board finds the examiner's opinion persuasive.  It is based on a complete review of the claims folder, a thorough physical examination, and consideration of the Veteran's contentions.  Indeed, the examiner considered the Veteran's description of noise exposure and observed symptoms, but found it more compelling that no military or post-service audiometric data supported a finding of acoustic damage.  The examiner provided additional rationale to support the opinion against the claim in noting the short duration of the Veteran's military noise exposure and his report of a delayed onset of tinnitus.  There is no contrary medical opinion of record or competent and credible evidence that otherwise indicates the Veteran's tinnitus is due to service.  Thus, there is no basis to grant service connection in this case.

In reaching this decision, the Board has considered the Veteran's statements of having tinnitus since service.  The Board finds the Veteran competent to describe the onset of his tinnitus and his symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (holding that a veteran's statement is competent evidence as to events that are capable of lay observation); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge ).  However, his service treatment records weigh against his claim that his tinnitus began in service, as these records are entirely negative for complaints of audiological symptoms.  Moreover, the Veteran reported during the April 2014 examination that his tinnitus began when he was in his 30's, nearly a decade after his separation from the military.  Given this conflicting evidence, the Board does not find credible the Veteran's statements that his tinnitus began in service.  

The Board also acknowledges the Veteran believes his current tinnitus is related to his military noise exposure.  However, he is not competent to relate the etiology of his tinnitus disorder to service.  Such is a complex medical matter, and the Veteran has not been shown to have had the requisite knowledge and/or training to render such an opinion.

Finally, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 56. Accordingly, the claim for service connection for tinnitus is denied.


ORDER

Entitlement to service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


